Citation Nr: 1436110	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-25 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for a lumbar and thoracic spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was remanded by the Board for further development in March 2011.  

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  A lumbar and thoracic spine disability to include degenerative disc disease was not manifest during active service, arthritis was not manifest to a compensable degree within one year of separation from active duty, and a continuing lumbar and thoracic spine disorder is not otherwise attributable to active service.

2.  The Veteran's service connected disabilities do not render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  A lumbar and thoracic spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2007 and January 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  It has been indicated that the Veteran has been on Social Security disability since 2004.  These records are not needed as they do not go to the issue of service connection and are not current as to the current TDIU claim.  Thus obtaining them would provide no additional pertinent evidence to these claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.


SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a lumbar and thoracic spine disability.  He contends that he injured his back during service and has had back problems since that time.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Based on the evidence of record, the Board finds that the preponderance of the most probative evidence is against entitlement to service connection for a lumbar-thoracic spine disability.  To that end, in February 1968 the Veteran complained of low back pain.  There was tenderness but full range of motion.  He was seen in March 1968 after a drag chute fell on his back.  X rays revealed no fracture.  Acute back strain was assessed.  During the May 1971 separation examination, the Veteran reported back trouble but denied arthritis.  The examiner summarized low back pain due to muscle spasm secondary to weight falling on back, February 1968.  Examination disclosed normal findings for the spine, other musculoskeletal.  

Although the Veteran complained of back pain in service, such was acute and resolved prior to separation.  The separation examination revealed normal findings for the spine.  Also, compensably disabling arthritis within one year of separation from active duty is not shown by the record.  Rather, a review of the record discloses that the Veteran's lumbar and thoracic spine disability first manifested many years post service.  The Veteran separated from service in 1971 but the first mention of back problems is not shown in the record until 1993 which is over 20 years post separation.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

It is noted that while the Veteran had complaints of back pain in 1968, they appear to have resolved.  He was apparently able to complete his military service without complaints of back pathology.  Moreover, as noted, normal findings were recorded at the time of service separation.  When seen in 1993, he gave a history of pain since service, but no confirmatory evidence is shown.  It seems inconceivable that had the Veteran had recurring back pain from 1971 to 1993 and not obtained more than just reported chiropractic treatment.  No records of such treatment were recorded, and when seen in 1993 he reported no treatment over the last year.  Moreover, as noted below, the Veteran apparently worked for years as a utility worker until he retired.  This contraindicates the finding of a chronic back disorder form 1971.

While the June 2009 VA examiner found that trauma was a likelihood, she could not say with certainty the etiology of the Veteran's back disorder.  The February 2014 VA examiner, however, opined that the back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  After a review of the records she did not find enough objective findings to indicate that the Veteran's current compression fracture of T9 occurred in 1968.  She believed the etiology of his current back pain, deformity of T9 is unknown and could not say that the etiology was the injury in service.  She noted, however, that there are no records of previous T spine films after discharge to date the compression fracture and that compression fractures are sometimes caused by trauma.  She had no documentation from 1968 to back this up but believed, however, that if the Veteran had a compression fracture in 1968 that he would have had significant pain and he would not have been able to function full duty in the military.  His degenerative changes are a normal progression of aging and active lifestyle she found.

The Board finds that the medical opinion rendered by the VA examiner is persuasive and assigns it greater probative weight than the lay statements of record.  The opinion of the VA examiner was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  The examiner addressed the Veteran's contentions and based the opinion on a review of the claims folder to include in service and post service manifestations.  There is no opinion to the contrary.

Regarding the literature submitted by the Veteran on the spine, the Board notes that the evidence is not specific to the Veteran.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the articles are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case nor do they demonstrate that the Veteran's disability is related to service.

In sum, the most probative evidence of record is devoid of a showing that the Veteran's lumbar and/or thoracic spine disability is related to service.  Hence, entitlement to service connection is denied.  In making this decision the Board notes that the Veteran is competent to report back problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), however, the specific issue in this case, the etiology of his lumbar and thoracic spine disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, the VA medical opinion and normal findings at separation are far more probative.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

TDIU 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran is service connected for tinnitus evaluated as 10 percent disabling and bilateral hearing loss evaluated as noncompensable.  His combined evaluation is 10 percent.  The 10 percent rating does not meet the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).  
Nevertheless, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

Based on the evidence presented, the Board finds that the preponderance of the evidence is against the claim.  In this regard, the Veteran is unemployed and last worked in 2003/2004.  He contends that his service connected bilateral hearing loss and tinnitus render him unable to obtain and maintain substantially gainful employment.  The Board notes, however, that in the June 2009 VA examination the Veteran reported that he was a retired utility worker.  He claimed retirement due to back pain.  While a claim for TDIU was raised by the record, the Veteran has not submitted any evidence, lay or medical, to support his claim.  Rather, when asked to submit additional information, he failed to do so. 

The Board has reviewed the lay statements, and all available VA outpatient treatment records and examinations.  These records do not show that the Veteran's service connected disabilities preclude him from engaging in substantially gainful employment.  Accordingly, a grant of TDIU is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Entitlement to service connection for a low and mid back disability is denied.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied. 

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


